Citation Nr: 1401706	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-28 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of  20 percent for degenerative joint and disc disease of the lumbar spine, claimed as L3-5 and chronic pain syndrome. 

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint and disc disease of the cervical spine, claimed as chronic pain syndrome with history of C-7 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to April 2008. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program. (The Veteran's appeal was transferred to the Board from the RO in Denver, Colorado.) 

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Service connection for degenerative joint and disc disease of the cervical and lumbar spine was granted in a June 2008 rating decision and 10 percent disability evaluations were assigned, effective May 1. 2008.  In an August 2013 rating decision, the RO increased the evaluations to 20 percent ratings, effective May 1, 2008.  The Board notes that since the increases to 20 percent did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2010, the Veteran appeared at a hearing with an Acting Board Member sitting at the RO.  A transcript of the hearing is of record.  

In a May 2011 decision, the Board, in part, remanded these issues for additional development.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, in April 2010, the Veteran appeared and testified at a Travel Board hearing in Denver, Colorado before an Acting Veterans Law Judge (VLJ).  

In a November 2013 correspondence, the Veteran was informed that the Acting VLJ who held the hearing was no longer employed at the Board.  He was informed that he had a right to another hearing.  In November 2013, the Veteran requested he be scheduled for a videoconference hearing. 

Because that Acting VLJ is no longer at the Board, the Veteran is entitled to another hearing with a VLJ who will decide his appeal.  See 38 U.S.C.A. §7107(c) (West 2002); 38 C.F.R. § 20.707 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

